UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN et al.
FILED UNDER SEAL
Plaintiffs,
i & "yA

I¢y if
— against — Case No.

DANIEL SNYDER et al.

Defendants,

 

 

PLAINTIFFS’ MOTION TO SEAL ENTIRE RECORD

Plaintiffs Robert Rothman, Dwight C. Schar, and Frederick Smith (‘Plaintiffs’)
respectfully submit Plaintiffs’ Motion to Seal Entire Record (“Motion to Seal’) and hereby move,
pursuant to Federal Rule of Civil Procedure 5.2(d)-(e), Local Rule 105.11 (D. Md), and the Court’s
inherent power to manage its docket, for an order sealing the entire record and all pleadings filed
in the above-captioned matter for the reasons stated herein and in the accompanying Memorandum
of Reasoning and Authorities.

Plaintiffs respectfully request that this Court seal the entire record in the above-captioned
matter because the entire subject of the above-captioned matter addresses a confidential document
(“Confidential Document”) which has a strict confidentiality clause (“Confidentiality Clause’’).
As described in more detail within the Memorandum of Reasoning and Authorities, specific facts
justify sealing the entire record here. The Confidentiality Clause states that the Confidential
Document itself and any discussions surrounding the Confidential Document cannot be disclosed
to any third-party. As described in more detail within the Memorandum of Reasoning and

Authorities, no alternatives to sealing the entire court record of the above-captioned matter would
provide sufficient protection, because the entire subject matter of the above-captioned action
addresses the Confidential Document, the contents of the Confidential Document, and the
discussions between the parties regarding the Confidential Document.

For these reasons, and for the reasons described in the accompanying Memorandum of
Reasoning and Authorities, Plaintiffs respectfully request that this Court issue an Order sealing the

entire court record in the above-captioned matter.

Dated: November 13, 2020 Respectfully submitted,

Bethesda, MD 4 )
NJ

Adam L. Van Grack (D. Md. Bar No. 17976)
Theodore B. Kiviat (D. Md. Bar No. 29019)
Longman & Van Grack LLC

10411 Motor City Drive, Suite 750
Bethesda, MD 20817

(301) 291-5027 (tel.)

(301) 291-5028 (fax)
avangrack@lvglawfirm.com

tkiviat@lvglawfirm.com

 

Stephen R. Neuwirth (pro hac vice pending)
Julia M. Beskin (pro hac vice pending)
Jeremy Baldoni (pro hac vice pending)
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22™ Floor

New York, New York 10010

(212) 849-7000 (tel.)

(212) 849-7100 (fax)
stephenneuwirth@quinnemanuel.com
juliabeskin@quinnemanuel.com
jeremybadloni@quinnemanuel.com

Jonathan Cooper (D. Md. Bar No. 21345)
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street, NW

Suite 900

Washington, DC 20005

(202) 538-8000 (tel.)
